Citation Nr: 0942656	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for respiratory disability, 
including chronic obstructive pulmonary disease, claimed as 
secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1962 and from May 1964 to May 1969.

In June 2007, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
document.

In October 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for respiratory disability, 
including chronic obstructive pulmonary disease.  Thereafter, 
the case was returned to the Board for further appellate 
action.

Unfortunately, after reviewing the record, the Board finds 
that still-additional development is warranted prior to 
further consideration by the Board.  Therefore, the appeal is 
REMANDED to the RO for additional action.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for 
respiratory disability, characterized as chronic obstructive 
pulmonary disease and claimed as secondary to his service-
connected pulmonary tuberculosis.  To date, VA has considered 
whether the claimed respiratory disability is directly due to 
service or is proximately due to or the result of his 
service-connected pulmonary tuberculosis.  However, it has 
not considered the question of whether or not his service-
connected pulmonary tuberculosis has aggravated his current 
respiratory disability.

Service connection for pulmonary tuberculosis, pleurisy by 
history, became effective May 17, 1969, and a 10 percent 
disability evaluation has been in effect since that time

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In 1995, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) stated that when a service-connected 
disorder caused an increase in disability to a non-service-
connected condition, such an increase was to be treated as if 
service connected.  In such cases, the Veteran was to be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Effective October 10, 2006, during the course of this appeal, 
VA revised its regulations with respect to secondary service 
connection.  Claims Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 (September 7, 2006) 
(now codified at 38 C.F.R. § 3.310 (2009)).  Essentially, the 
revisions codified the rules for aggravation of nonservice-
connected disabilities set forth in Allen.  38 C.F.R. 
§ 3.310(b).

Under the revised rules, any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  Id.  
Temporary or intermittent flare-ups of a disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

In making its determination, VA is not to concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury, unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
38 C.F.R. § 3.310(b).

The rating activity is to determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  Id.

To date, the Veteran has been followed by the VA Pulmonary 
Service and examined on several occasions to determine the 
nature and etiology of any respiratory disability found to be 
present.  The possibility that the Veteran's service-
connected pulmonary tuberculosis has aggravated the claimed 
nonservice-connected respiratory disability has not been 
considered.  Accordingly, the case is remanded to the RO for 
the following actions:

1.  Copies of updated treatment records, 
covering the period from December 2008 to 
the present, should be obtained and added 
to the claims folder.

2.  Schedule the Veteran for a 
respiratory examination to determine the 
nature and etiology of any respiratory 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

In conjunction with the examination, the 
claims folder must be made available to 
the examiner for review of the pertinent 
documents therein.  The examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If respiratory disability(ies) is 
diagnosed in addition to residuals of the 
service-connected pulmonary tuberculosis, 
the examiner must identify and explain 
the elements supporting each diagnosis.  
The examiner must also render an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
Veteran's respiratory disability has been 
aggravated by his service-connected 
pulmonary tuberculosis.  In so doing, the 
examiner must state whether there has 
been an increase in the severity of any 
nonservice-connected respiratory disease 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected respiratory 
disease.  Temporary or intermittent 
flare-ups of a disease are not sufficient 
to be considered aggravation unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  

If the examiner is unable to render an 
opinion, without resort to speculation, 
he or she must so state.

3.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for 
respiratory disability, including chronic 
obstructive pulmonary disease, claimed as 
secondary to service-connected pulmonary 
tuberculosis.  

In making its determination, the RO is 
not to concede that a nonservice-
connected disease or injury was 
aggravated by a service-connected disease 
or injury, unless the baseline level of 
severity of the nonservice-


connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  

The RO must determine the baseline and 
current levels of severity under the 
Schedule for Rating Disabilities and the 
extent of aggravation by deducting the 
baseline level of severity, as well as 
any increase in severity due to the 
natural progress of the disease, from the 
current level.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

While no action is required of the Veteran unless he is so 
notified, he is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination, without good cause, may include 
denial of the claim.  38 C.F.R. § 3.655 (2009).  In the event 
that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to his last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

The Veteran is further advised that he has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

